DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the anvil assembly" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an anvil assembly comprising the anvil head assembly and the center rod”.
Claim 11 recites the limitation "the anvil assembly" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an anvil assembly comprising the anvil head assembly and the center rod”.
Claim 13 is rejected as being indefinite because it depends from claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman et al. (US 8,328,063), hereinafter Milliman, in view of Snyder (US 2003/0187466).
Regarding claim 2, Milliman discloses a circular anvil assembly delivery/retrieval system (shown in Figures 11-13) comprising:
a center rod (152 in Figure 3);
an anvil head assembly (112 in Figure 3) secured to the center rod (152) (apparent from Figure 3, Col. 6 lines 62-65); and
a retrieval suture (S2 in Figures 11-15) connected to the anvil head assembly (112) (apparent from Figures 11-15, Col. 5 lines 50-55).
However, Milliman does not disclose: a spacer supported on the retrieval suture adjacent to the anvil head assembly, the spacer dimensioned to prevent the anvil head assembly from being approximated in relation to a shell assembly of a surgical stapling device into a firing zone when the spacer is clamped between the anvil head assembly and the shell assembly.
Snyder teaches that it was known to provide a spacer (20 in Figure 8) supported on a suture (18 in Figure 8) (as shown in Figure 8, Paragraphs 0017 and 0018), in order to hold ends (14 and 16 in Figure 8) of the suture (18) as a matched pair and prevent tangling of the suture (18) (Paragraph 0018 lines 1-5, Paragraph 0002).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Milliman to incorporate the teachings of Snyder by providing the delivery/retrieval system (shown in Figures 11-13) of Milliman with a spacer supported on the retrieval suture (S2 of Milliman), because doing so would hold ends of the retrieval suture as a matched pair and prevent tangling of the retrieval suture.
Milliman in view of Snyder teaches that the spacer (similar to 20 of Snyder) is adjacent to the anvil head assembly (112 of Milliman) (because Snyder teaches in Figure 8 that spacer 20 surrounds the suture 18 and Milliman discloses in Col. 5 lines 50-52 that the suture S2 is attached to the anvil head assembly 112 via openings 119b, and thus if Milliman is provided with a spacer similar to 20 of Snyder, the spacer will surround the retrieval suture S2 of Milliman and be adjacent to anvil head assembly 112 of Milliman).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “the spacer dimensioned to prevent the anvil head assembly from being approximated in relation to a shell assembly of a surgical stapling device into a firing zone when the spacer is clamped between the anvil head assembly and the shell assembly” which are narrative in form do not patentably distinguish the claimed spacer from a prior art spacer which has the claimed structure and is capable of performing the claimed function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the spacer (similar to 20 of Snyder) of Milliman in view of Snyder has the claimed structure and is capable of preventing the anvil head assembly (112 of Milliman) from being approximated in relation to a shell assembly (31 in Figure 1 of Milliman) of a surgical stapling device (10 in Figure 15 of Milliman) into a firing zone when the spacer is clamped between the anvil head assembly and the shell assembly, the aforementioned functional limitations do not patentably distinguish the claimed spacer from the spacer of Milliman in view of Snyder.
Regarding claim 3, Milliman discloses that the center rod (152) supports a plunger (154 in Figures 3-6) having a finger (166 in Figures 3-6) (apparent from Figures 3-6, Col. 7 lines 23-27).
Regarding claim 4, Milliman discloses a rotatable cam member (126 in Figures 4 and 6) supported on the center rod (152) (apparent from Figure 6, Col. 6 line 66 – Col. 7 line 3), wherein the anvil head assembly (112) is rotatably secured to the center rod (152) (Col. 6 lines 62-65), and the plunger (154) is spring biased for movement into contact with the cam member (126) to rotate the cam member (126) and effect movement of the anvil head assembly (112) in relation to the center rod (152) from a first tilted position (shown in Figures 12-14) to an operative non-tilted position (shown in Figures 6, 7, and 18-20) (Col. 7 lines 23-33, Col. 1 lines 46-52).
Regarding claim 5, Milliman discloses that the plunger (154) is movable distally to move the anvil head assembly (112) from the first tilted position (shown in Figures 12-14) to a second tilted position (shown in Figures 21-24) different than the first tilted position (shown in Figures 12-14) (Col. 10 lines 26-62, Col. 7 lines 23-33, Col. 1 lines 46-52).
Regarding claim 6, Milliman discloses an adapter (62 in Figures 10-13) connecting the center rod (152) to a flexible tube (52 in Figures 9-12) (Col. 8 lines 25-34).
Regarding claim 7, Milliman in view of Snyder teaches that the spacer (similar to 20 of Snyder) includes a suture tube (similar to 20 of Snyder) defining a suture channel (similar to 19 in Figure 8 of Snyder) (apparent from Figure 8 of Snyder, Paragraph 0017 lines 12-14 of Snyder), the suture channel (similar to 19 of Snyder) receiving the retrieval suture (S2 of Milliman) (because Snyder teaches in Figure 8 and Paragraph 0017 lines 12-14 that suture channel 19 receives suture 18) and being positioned adjacent to the anvil head assembly (112 of Milliman) (because Snyder teaches in Figure 8 that suture tube 20 surrounds the suture 18 and Milliman discloses in Col. 5 lines 50-52 that the suture S2 is attached to the anvil head assembly 112 via openings 119b, and thus if Milliman is provided with a suture tube similar to 20 of Snyder, the suture channel defined by the suture tube will be positioned adjacent to anvil head assembly 112 of Milliman).
Regarding claim 8, Milliman in view of Snyder teaches that the suture tube (similar to 20 of Snyder) is dimensioned to extend from the anvil assembly (110 in Figures 3 and 11-13 of Milliman) to a patient's mouth during an anvil delivery procedure (because Snyder teaches in Paragraph 0018 and Figure 2 that suture tube extends from outside of the patient to the surgical site through an incision made in the patient by cannula 28, and teaches in Paragraph 0020 lines 1-2 that the length of the suture tube can vary to address the need of the particular application).
Regarding claim 9, Milliman discloses a pivot member (162 in Figures 4, 14, and 18-21) coupling the anvil head assembly (112) to the center rod (152) (Col. 6 lines 62-65), the cam member (126) rotatably mounted about the pivot member (162) and having a body portion (126a in Figure 8) including an outer surface (outer surface of 126a shown in Figure 8) (Col. 6 line 66 – Col. 7 line 3), wherein a distance between the outer surface (outer surface of 126a) of the body portion (126a) of the cam member (126) and the pivot member (162) increasing in a clockwise direction about the cam member (126) (Col. 7 lines 7-10).
Regarding claim 10, Milliman discloses that the anvil head assembly (112) includes a backup plate (120 in Figures 4 and 18-21) having an inner portion (120b in Figure 4), and the cam member (126) has an edge (126f in Figures 4, 6, and 8) positioned to be urged into engagement with the inner portion (120b) of the backup plate (120) (Col. 7 lines 14-31).
Regarding claim 11, Milliman discloses a flexible tube (52 in Figures 9-12) having a first end (52b in Figures 9 and 10) configured for oral insertion into a patient (Col. 8 lines 18-20, Col. 9 lines 11-15) and a second end (52a in Figures 9 and 10) (Col. 8 lines 12-18), the anvil assembly (110 in Figures 3 and 11-13) being connected to the second end (52a) of the flexible tube (52) (Col. 8 lines 13-16).
Regarding claim 12, Milliman in view of Snyder teaches all the limitations of the claim as stated above but does not expressly teach: the suture tube has an outer diameter of between 0.0625 inches and 0.50 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the outer diameter of the suture tube to be between 0.0625 inches and 0.50 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0007 and 0074 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Milliman discloses a first suture (S1- in Figures 11-14), wherein the anvil head assembly (112) defines first openings (119a in Figure 2) (Col. 8 lines 45-50) and the flexible tube (52) defines an opening (the opening at open end 52a shown in Figure 10) (Col. 8 lines 12-14), the first suture (S1-) extending through the first openings (119a) and into the opening (the opening at open end 52a) in the flexible tube (52) (Col. 8 lines 45-59, Col. 5 lines 44-50).
Regarding claim 14, Milliman discloses an anvil assembly delivery/retrieval system (shown in Figures 11-13) comprising:
an anvil assembly (110 in Figures 3 and 11-13) including a center rod (152 in Figure 3) and an anvil head assembly (112 in Figure 3) (Col. 5 lines 32-34, Col. 6 lines 53-55), the center rod (152) extending from one side (bottom side of 112 in Figure 3) of the anvil head assembly (112) (apparent from Figure 3); and
a retrieval suture (S2 in Figures 11-15) connected to an opposite side (top side of 112 in Figures 12-14) of the anvil head assembly (112) (apparent from Figures 11-15, Col. 5 lines 50-56), the retrieval suture (S2) dimensioned to extend from a patient's mouth during delivery of the anvil assembly (110) to a surgical site (Col. 5 lines 52-55, apparent from Figure 15).
However, Milliman does not disclose: a spacer supported on the retrieval suture adjacent the anvil head assembly, the spacer including a suture tube that defines a suture channel, the suture tube dimensioned to prevent the anvil head assembly from being approximated in relation to a shell assembly of a surgical stapling device into a firing zone to prevent firing of the stapling device, wherein the suture channel of the suture tube receives the retrieval suture and has an outer diameter of between 0.0625 inches and 0.50 inches.
Snyder teaches that it was known to provide a spacer (20 in Figure 8) supported on a suture (18 in Figure 8) (as shown in Figure 8, Paragraphs 0017 and 0018), the spacer including a suture tube (20) that defines a suture channel (19 in Figure 8) (apparent from Figure 8, Paragraphs 0017 and 0022), wherein the suture channel (19) of the suture tube (20) receives the suture (18) (apparent from Figure 8, Paragraphs 0017 and 0022), in order to hold ends (14 and 16 in Figure 8) of the suture (18) as a matched pair and prevent tangling of the suture (18) (Paragraph 0018 lines 1-5, Paragraph 0002).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Milliman to incorporate the teachings of Snyder by providing the delivery/retrieval system (shown in Figures 11-13) of Milliman with a spacer supported on the retrieval suture (S2 of Milliman), the spacer including a suture tube that defines a suture channel, wherein the suture channel of the suture tube receives the retrieval suture, because doing so would hold ends of the retrieval suture as a matched pair and prevent tangling of the retrieval suture.
Milliman in view of Snyder teaches that the spacer (similar to 20 of Snyder) is adjacent to the anvil head assembly (112 of Milliman) (because Snyder teaches in Figure 8 that spacer 20 surrounds the suture 18 and Milliman discloses in Col. 5 lines 50-52 that the suture S2 is attached to the anvil head assembly 112 via openings 119b, and thus if Milliman is provided with a spacer similar to 20 of Snyder, the spacer will surround the retrieval suture S2 of Milliman and be adjacent to anvil head assembly 112 of Milliman).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “the suture tube dimensioned to prevent the anvil head assembly from being approximated in relation to a shell assembly of a surgical stapling device into a firing zone to prevent firing of the stapling device” which are narrative in form do not patentably distinguish the claimed suture tube from a prior art suture tube which has the claimed structure and is capable of performing the claimed function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the suture tube (similar to 20 of Snyder) of Milliman in view of Snyder has the claimed structure and is capable of preventing the anvil head assembly (112 of Milliman) from being approximated in relation to a shell assembly (31 in Figure 1 of Milliman) of a surgical stapling device (10 in Figure 15 of Milliman) into a firing zone to prevent firing of the stapling device (when the suture tube is placed between the anvil head assembly 112 of Milliman and the shell assembly 31 of Milliman), the aforementioned functional limitations do not patentably distinguish the claimed suture tube from the suture tube of Milliman in view of Snyder.
Milliman in view of Snyder teaches all the limitations of the claim as stated above but does not expressly teach: the suture channel has an outer diameter of between 0.0625 inches and 0.50 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the outer diameter of the suture channel to be between 0.0625 inches and 0.50 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0007 and 0074 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 15, Milliman discloses a flexible tube (52 in Figures 9-12) having a first end (52b in Figures 9 and 10) configured for oral insertion into a patient (Col. 8 lines 18-20, Col. 9 lines 11-15) and a second end (52a in Figures 9 and 10) connected to the anvil assembly (110) (Col. 8 lines 12-16).
Regarding claim 16, Milliman discloses that the anvil head assembly (112) is movable in relation to the center rod (152) from a first tilted position (shown in Figures 12-14) to a non-tilted operative position (shown in Figures 6, 7, and 18-20) (Col. 7 lines 23-33, Col. 1 lines 46-52).
Regarding claim 17, Milliman in view of Snyder teaches all the limitations of the claim as stated above but does not expressly teach: the suture tube has an outer diameter of 0.25 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the outer diameter of the suture tube to be 0.25 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraphs 0007 and 0074 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 18, Milliman discloses a first suture (S1- in Figures 11-14), wherein the anvil head assembly (112) defines first openings (119a in Figure 2) (Col. 8 lines 45-50) and the flexible tube (52) defines an opening (the opening at open end 52a shown in Figure 10), the first suture (S1-) extending through the first openings (119a) and into the opening (the opening at open end 52a) in the flexible tube (52) (Col. 8 lines 45-59, Col. 5 lines 44-50).
Regarding claim 19, Milliman discloses that the anvil assembly (110) further comprises a rotatable cam member (126 in Figures 4 and 6) and a plunger (154 in Figures 3-6) (Col. 5 lines 32-38, Col. 6 lines 53-55), the plunger (154) being spring biased into contact with the cam member (126) and movable distally to rotate the cam member (126) to effect movement of the anvil head assembly (112) from the first tilted position (shown in Figures 12-14) to the non-tilted operative position (shown in Figures 6, 7, and 18-20) (Col. 7 lines 23-33, Col. 1 lines 46-52).
Regarding claim 20, Milliman discloses an adapter (62 in Figures 10-13) connecting the anvil assembly (110) to the second end (52a) of the flexible tube (52 in Figures 9-12) (Col. 8 lines 25-34).
Regarding claim 21, Milliman discloses that the anvil head assembly (112) includes a backup plate (120 in Figures 4 and 18-21) having an inner portion (120b in Figure 4), and the cam member (126) has an outer edge (126f in Figures 4, 6, and 8) positioned to be urged into engagement with the inner portion (120b) of the backup plate (120) (Col. 7 lines 14-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/Examiner, Art Unit 3731